UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4009



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


KIRBY GLENN WORRELL, JR.,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (7:06-cr-00060-FL-2)


Submitted:     September 11, 2008          Decided:   September 15, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard L. Cannon, III, CANNON LAW OFFICES, PLLC, Greenville, North
Carolina, for Appellant.     George E. B. Holding, United States
Attorney, Anne M. Hayes, Jennifer P. May-Parker, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kirby Glenn Worrell, Jr., pled guilty to larceny of

government property and aiding and abetting, in violation of 18

U.S.C. § 641 (2000), and was sentenced to thirteen months in

prison. On appeal, Worrell argues that the district court erred by

denying him a reduction for acceptance of responsibility, under

U.S. Sentencing Guidelines Manual ("USSG") § 3E1.1 (2006), because

Worrell admitted to using cocaine at least two times while on pre-

trial release and missed at least six weeks of substance abuse

treatment.    Finding no error, we affirm.

          We review the district court's determination that Worrell

failed to accept responsibility for clear error. See United States

v. Kise, 369 F.3d 766, 771 (4th Cir. 2004).          One of the factors the

court may consider in deciding whether to grant a reduction for

acceptance     of   responsibility   is    whether     the   defendant   has

voluntarily terminated or withdrawn from criminal conduct.               See

USSG § 3E1.1, comment. (n.1(b)).          Worrell disputes the district

court's decision to deny him the adjustment because he argues that

his drug use is unrelated to the criminal conduct to which he pled

guilty.   Most appellate courts have held that a sentencing court

does not clearly err if it chooses to deny an adjustment for

acceptance of responsibility based on the commission of criminal

conduct that is different from the crime to which the defendant

pled guilty.    See United States v. Prince, 204 F.3d 1021, 1023-24


                                     2
(10th Cir. 2000); United States v. Ceccarani, 98 F.3d 126, 130-31

(3d Cir. 1996); United States v. Byrd, 76 F.3d 194, 197 (8th Cir.

1996); United States v. McDonald, 22 F.3d 139, 144 (7th Cir. 1994);

United States v. Pace, 17 F.3d 341, 343 (11th Cir. 1994); United

States v. O'Neil, 936 F.2d 599, 600-01 (1st Cir. 1991); United

States v. Watkins, 911 F.2d 983, 984 (5th Cir. 1990).   In light of

these authorities, we are persuaded that the district court did not

clearly err in determining that Worrell was not entitled to a

reduction for acceptance of responsibility.

          Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                                3